DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 1, 2021 has been considered by the examiner. An initialed copy of the IDS is included with this Office Action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder (i.e. “unit”) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
a.	calculation unit and symbol timing estimating unit in claim 1
b.	detection unit, demodulation unit, calculation unit, symbol timing estimating unit and synchronization signal generating unit in claim 2; and 
c.	frame timing determining unit and symbol timing determining unit in claim 3.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
The claims are objected to because of the following informalities: 
in claim 2, line 22, “and” should be deleted;
in claim 3, line 2, “comprises” should be “further comprises” since claim 2, lines 11-29 includes limitations that comprise the “synchronization timing detector”; and
in claim 5, line 5, “Rn” should be deleted since claim 3 does not recite “correlation values Rn”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 1 and 2, it is unclear what is meant “by shifting sample timings by m/n samples each” on lines 5 and 14, respectively, and how “shifting sample timings by m/n samples” relates to the “n correlators”. For example, does each correlator shift the received signal by the m/n samples before calculating the correlation value based on the shifted received signal? Is the shift relative to the oversampled received signal or is the shift relative to a signal that is processed by another one of the n correlators?
With regard to claim 3, it is unclear how the limitations comprising the “synchronization timing detector” relates to or interfaces with the limitations comprising the “synchronization timing detector” in claim 2, lines 11-29. For example, does the “synchronization timing detector” comprise all of the limitations in claims 2 and 3? Or does the limitation(s) that comprise the “synchronization timing detector” in claim 2 comprise limitation(s) of claim 3 (for example, the “synchronization signal generating unit” in claim 2, lines 27-29 comprises the “frame timing determining unit” and the “symbol timing determining unit” in claim 3, lines 14-16)?
With regard to claim 3, it is unclear how “a known synchronization pattern” on lines 12-13 relates to or differs from “a known synchronization pattern” in claim 2, lines 13-14. For example, is the “known synchronization pattern” in claim 3 referring to the “known synchronization pattern” in claim 2 or are there different “known synchronization patterns”? If the “known synchronization pattern” in claim 3 is the same as that in claim 2, then “a known synchronization pattern” in claim 3 should be “the known synchronization pattern.” If the “known synchronization patterns” are different, then “known synchronization pattern” in the respective claims should be clearly differentiated (such as “a first known synchronization pattern” in claim 2 and “a second known synchronization pattern” in claim 3).
With regard to claim 3, it is also unclear if “a certain threshold” on lines 25-26 referring to “a certain threshold” on line 19 or a different threshold. If “a certain threshold” on lines 25-26 is referring to “a certain threshold” on line 19, then “a certain threshold” on lines 25-26 should be “the certain threshold.” If there are two different “certain thresholds” in claim 3, then “a certain threshold” should be clearly differentiated (such as “a first certain threshold” on line 19 and “a second certain threshold” on lines 25-26).
With regard to claim 4, it is unclear what is meant “by shifting sample timings by m/n samples each” on line 7 and how “by shifting sample timings by m/n samples each” relates to the “calculating and outputting n correlation values.” For example, is the oversampled received sample shifted by m/n samples before being used to calculate the correlation values? Is the shift relative to the oversampled received signal or is the shift relative to a signal that is processed by another one of the n correlators?
With regard to claim 5, it is unclear how calculating “the resultant vector when any of the correlation values exceeds a certain threshold” on lines 3-5 relates to “adding the n correlation value vectors to calculate an angle of a resultant vector of the n correlation value vectors” in claim 4, lines 12-14. The angle in claim 4 corresponds to the resultant vector so it is confusing as to how calculating the angle in claim 4 relates to calculating the resultant vector based on whether the correlation values exceed a threshold as recited in claim 5. For example, if the threshold is not exceeded (see claim 5), is angle of the resultant vector calculated according to claim 4?
With regard to claim 5, it is also unclear how “the generating n correlation value vectors, the combining the n correlation vectors, and the calculating the angle” on lines 5-7 relates to the other steps in claim 4 and/or “a certain threshold” on line 5. The steps in claim 5 appear to duplicate/overlap the steps in claim 4, lines 10-14.
Dependent claim(s) are rejected under the same ground(s) as the claim(s) from which it depends.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Betsy Deppe whose telephone number is 571-272-3054. The examiner can normally be reached Monday, Wednesday and Thursday, 7:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn, can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BETSY DEPPE/Primary Examiner, Art Unit 2633